      Case: 1:20-cv-01590 Document #: 9 Filed: 03/04/20 Page 1 of 2 PageID #:96



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IRON MAIDEN HOLDINGS, LTD.,

        Plaintiff,                                     Case No.: 1:20-cv-01590

v.
                                                        Judge Jorge L. Alonso
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,                             Magistrate Judge Jeffrey Cummings

        Defendants.




           PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A
TEMPORARY RESTRAINING ORDER, INCLUDING A TEMPORARY INJUNCTION,
     A TEMPORARY ASSET RESTRAINT, AND EXPEDITED DISCOVERY

       Plaintiff, Iron Maiden Holdings, Ltd., (“Iron Maiden” or “Plaintiff”), seeks entry of an Ex

Parte Temporary Restraining Order, including a temporary injunction against Defendants

enjoining the manufacture, importation, distribution, offering for sale, and sale of infringing and

counterfeit Iron Maiden products, a temporary asset restraint, and expedited discovery in an action

arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the

Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq. A Memorandum of Law

in Support is filed concurrently with this Motion.




                                                 1
Case: 1:20-cv-01590 Document #: 9 Filed: 03/04/20 Page 2 of 2 PageID #:97



Dated: March 4, 2020                    Respectfully submitted,

                                               /s/ Ann Marie Sullivan
                                               Ann Marie Sullivan
                                               Alison Carter
                                               Raymond Lang
                                               AM Sullivan Law, LLC
                                               1440 W. Taylor St., Suite 515
                                               Chicago, Illinois 60607
                                               Telephone: 224-258-9378
                                               E-mail: ams@amsullivanlaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                    2
